DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 includes the limitation “wherein the stent has a length from the inflow end to the outflow end, and the cuff has an inside wall overlapping in the longitudinal direction with the plurality of valve leaflets, an outside wall, and a space between the inside wall and the outside wall, wherein the inside wall having a first length in the longitudinal direction less than the length of the stent such that an outflow end of the inside wall is positioned at a spaced distance from the outflow end of the stent and the outside wall having a second length in the longitudinal direction less than the first length.” However, it is unclear what applicant regards as the inside wall and the outside wall and where an outflow end of the inside wall is located. The specification and drawings does not provide guidance of what applicant meant by these features.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 5-9 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stacchino et al. U.S. Publication 2006/0178740.
Regarding Claim 2, Stacchino et al. discloses a prosthetic heart valve 1, comprising: a stent 2 having a collapsed condition and an expanded condition, the stent 2 extending in a longitudinal direction between an inflow end and an outflow end and having an annulus portion 20a adjacent the inflow end, an aortic portion 20b adjacent the outflow end and an intermediate portion between the annulus portion and the aortic portion, the stent including a plurality of struts circumscribing a plurality of open areas of the stent, the intermediate portion of the stent including enlarged open areas that are larger than the open areas in the annulus portion of the stent and the open areas in the aortic portion of the stent; a plurality of valve leaflets 3a, 3b, 3c supported by the stent; and a cuff connected to the annulus portion of the stent, wherein the enlarged open areas are spaced from one another in a circumferential direction of the stent so that each of the enlarged open areas can be aligned with a coronary artery ostium in the native valsalva sinus of a patient (as seen in Figures 8-10 and paragraph [0051]).
Regarding Claim 5, Stacchino et al. discloses wherein the stent further includes a plurality of commissure features 24 between the inflow end and the outflow end (as seen in Figures 1-4 and paragraphs [0031-0032]).
Regarding Claim 6, Stacchino et al. discloses wherein the commissure features 24 are spaced from one another in the circumferential direction of the stent so that each of the commissure features can be aligned with respective commissures of the native valve annulus of the patient when the enlarged open areas are aligned with the coronary artery ostia in the native valve annulus of the patient (as seen in Figures 8-9 and paragraphs [0007], [0034] and [0048]).
Regarding Claim 7, The examiner interprets the limitation “wherein each of the enlarged open areas has a first maximum dimension in the circumferential direction and the stent has a second maximum dimension in the circumferential direction between each adjacent pair of enlarged open areas, the second maximum dimension being less than the first maximum dimension” to be met by Stacchino because Stacchino’s enlarged open areas (forming the region between the annulus portion and the aortic portion has a greater dimension in the circumferential direction, e.g. diameter than the annulus or aortic portion of the stent).
Regarding Claim 8, Stacchino et al. discloses wherein the open areas in the annulus portion 20a of the stent are diamond shaped (as seen in Figures 2-6).
Regarding Claim 9, Stacchino et al. discloses wherein the open areas in the aortic portion 20b of the stent are diamond shaped (as seen in Figures 2-6).
Regarding Claim 12, Stacchino et al. discloses wherein the cuff 30 overlaps in the longitudinal direction with the plurality of valve leaflets 3a, 3b, 3c (as seen in Figure 1 and paragraphs [0018-0019]).
Claim(s) 2-4, 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pinchuk U.S. Publication 2007/0282436 A1.

    PNG
    media_image1.png
    361
    258
    media_image1.png
    Greyscale

Regarding Claim 2, Stacchino et al. discloses a prosthetic heart valve, comprising: a stent 1 having a collapsed condition and an expanded condition, the stent 1 extending in a longitudinal direction between an inflow end 3 and an outflow end 2 and having an annulus portion 8 adjacent the inflow end, an aortic portion 4 adjacent the outflow end and an intermediate portion between the annulus portion and the aortic portion, the stent 1 including a plurality of struts circumscribing a plurality of open areas of the stent, the intermediate portion (by portion 7) of the stent including enlarged open areas that are larger than the open areas in the annulus portion 8 of the stent and the open areas in the aortic portion 4 of the stent; a plurality of valve leaflets 22a, 22b, 22c supported by the stent (paragraph [0035] and as seen in Figures 2-4); and a cuff 40 connected to the annulus portion 8 of the stent 1 (as seen in Figure 4 and paragraphs [0036-each of the enlarged open areas can be aligned with a coronary artery ostium in the native valsalva sinus of a patient” is a recitation of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 3, Pinchuk discloses wherein the stent is self- expanding (paragraph [0051]).
Regarding Claim 4, Pinchuk discloses wherein the stent is balloon expandable (paragraph [0051]).
Regarding Claim 10, Pinchuk discloses wherein the annulus portion 8 of the stent 1 in the expanded condition has a first diameter and the aortic portion 4 of the stent 1 in the expanded condition has a second diameter larger than the first diameter (abstract and paragraph [0016] and as seen in Figures 1 and 3).
Regarding Claim 12, Pinchuk discloses wherein the cuff 40 overlaps in the longitudinal direction with the plurality of valve leaflets 22a, 22b, and 22c (as seen in the annotated Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacchino et al. U.S. Publication 2006/0178740 in view of Alkhatib U.S. Publication 2010/0204781 (provisional application filed on August 24, 2007).
Regarding Claim 3, Stacchino et al. does not expressly disclose wherein the stent is self- expanding. Alkhatib teaches a stent in the same field of endeavor comprising an annulus 
Regarding Claim 4, Stacchino et al. doses not expressly disclose wherein the stent is balloon expandable. Alkhatib teaches a stent in the same field of endeavor comprising an annulus portion 5200, an aortic portion 5100 and an intermediate portion 5280. Alkhatib further teaches the aortic portion and an annulus portion comprises a diamond shaped, wherein the stent frame is balloon-expandable for the purpose of allowing the stent to be collapsible and plastic re-expansion produced by inflation of a balloon (paragraphs [0003] and [0024]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stacchino’s stent to be balloon expandable as taught by Alkhatib for the purpose of allowing the stent to be collapsible and plastic re-expansion produced by inflation of a balloon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774